EXHIBIT 10.1




FISCHER-WATT GOLD COMPANY, INC.

NOTE AND WARRANT PURCHASE AGREEMENT







This NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of August 31,
2012 (the “Effective Date”) by and between Fischer-Watt Gold Company, Inc., a
Nevada corporation (the “Company”), and BOCO Investments, LLC, a Colorado
limited liability company (“Purchaser”).




RECITAL:




To provide the Company with capital to pay maintenance fees due the Bureau of
Land Management for claims held by certain wholly owned subsidiaries of the
Company, Purchaser is willing to loan to the Company the principal amount of
Three Hundred Thousand Dollars ($300,000.00), subject to the terms and
conditions specified herein.




AGREEMENT:




NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and Purchaser,
intending to be legally bound, hereby agree as follows:

1.

AMOUNT AND TERMS OF THE LOAN(S); ISSUANCE OF WARRANTS

1.1

The Loan.  Subject to and in accordance with the terms and conditions of this
Agreement, Purchaser agrees to lend to the Company at the Closing (as
hereinafter defined) the principal sum of Three Hundred Thousand Dollars
($300,000.00) (the “Loan Amount”) against the issuance and delivery by the
Company of a secured promissory note for such amount, in the form attached
hereto as Exhibit A and incorporated herein (the “Note”).  

1.2

Issuance of Warrant.  At the Closing (as defined below) the Company shall issue
to Purchaser a warrant to acquire an aggregate of Six Million Eight Hundred and
Fourteen Thousand (6,814,000) shares of common stock of the Company, in
substantially the form attached hereto as Exhibit B and incorporated herein (the
“Warrant”).  The Company and the Purchaser, as a result of arm’s length
bargaining, agree that: (i) neither the Purchaser nor any affiliated company has
rendered any services to the Company in connection with this Agreement; and (ii)
the Warrants are not being issued as compensation.

2.

THE CLOSING

2.1

Closing Date.  The closing of the loan (the “Closing”) shall be held as of the
date hereof (the “Closing Date”).  

2.2

Delivery.  At the Closing (i) Purchaser shall execute and deliver to the Company
an executed counterpart of the Note; and (ii) the Company shall duly execute and
issue and deliver to Purchaser (a) an original wet-signed counterpart of the
Note, and (b) the original wet-signed Warrant.

1

___________________________________________________________________________

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

As of the Effective Date, the Company hereby represents and warrants to
Purchaser as follows:

3.1

Capitalization.

(a)

The authorized capital stock of the Company immediately prior to the Closing
consists of 200,000,000 shares of Common Stock, par value $0.001 per share,
141,062,125 shares issued and outstanding prior to the Closing.  Other than its
Common Stock, the Company has no other classes of stock.

(b)

The Company currently has outstanding options to purchase 14,250,000 shares of
Common Stock.  The Company expects to adopt a 2012 Stock Option Plan before the
end of the calendar year.

(c)

Except for the options stated above and warrants to acquire 1,000,000 shares of
Common Stock, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
shareholder agreements, or agreements of any kind for the purchase or
acquisition from the Company of any of its securities.

3.2

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  The Company has the requisite corporate power to own, lease
and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted.  The Company is duly qualified and is
authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

3.3

Subsidiaries.  The Company does not own any equity security or other interest of
or control any other corporation, limited partnership or other business entity,
other than its two wholly owned subsidiaries, Tournigan USA Inc. and New Fork
Uranium Corp. (collectively “Subsidiaries”).  The Company and its Subsidiaries
are not participants in any joint venture, partnership or similar arrangement.  

3.4

Corporate Power.  The Company and its Subsidiaries have and will have at the
Closing all requisite corporate power to execute and deliver this Agreement, the
Note, the Warrant, and the mortgages related to Collateral (as defined below)
(collectively, the “Transaction Agreements”), and to carry out and perform their
obligations under the terms of this Agreement and under the terms of the other
Transaction Agreements.

3.5

Authorization.  All corporate action on the part of the Company, its directors,
shareholders, and Subsidiaries necessary for the authorization, execution,
delivery of the Transactions Agreements and the performance of the obligations
hereunder and thereunder, including the issuance 2

___________________________________________________________________________

and delivery of the Note and the Warrant and the reservation of the capital
stock issuable upon exercise of the Warrant and upon the exercise of the
Warrant, has been taken or will be taken prior to the issuance of such capital
stock. This Agreement and the other Transaction Agreements, when executed and
delivered by the Company and its Subsidiaries, shall constitute valid and
binding obligations of the Company and its Subsidiaries enforceable in
accordance with their terms.  The capital stock of the Company issuable upon
exercise of the Warrant (such capital stock, collectively with the Notes and
Warrant, the “Securities”), when issued in compliance with the provisions of the
Transaction Agreements will be validly issued, fully paid and nonassessable and
free of any liens or encumbrances and issued in compliance with all applicable
federal and securities laws and regulations.

3.6

AGREEMENTS; ACTION.

(a)

The Company has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred or guaranteed any indebtedness for money borrowed or any
other liabilities in excess of $1,000,000 in the aggregate, (iii) made any loans
or advances to any person, other than ordinary course advances for travel or
other business expenses, or (iv) sold, exchanged or otherwise disposed of any of
its assets or rights, other than the sale of its inventory in the ordinary
course of business.

(b)

The Company is not engaged in any discussion (i) with any representative of any
corporation or corporations regarding the consolidation or merger of the Company
with or into any such corporation or corporations, (ii) with any corporation,
partnership, association or other business entity or any individual regarding
the sale, conveyance or disposition of all or substantially all of the assets of
the Company, or a transaction or series of related transactions in which more
than fifty percent (50%) of the voting power of the Company is disposed of, or
(iii) regarding any other form of acquisition, liquidation, dissolution or
winding up, of the Company.

3.7

Obligations to Related Parties.  Except as may be set forth on the Company’s
current SEC Filings (as defined below), there are no obligations of the Company
to officers, directors, stockholders, or employees of the Company other than (a)
for payment of salary for services rendered, (b) reimbursement for reasonable
expenses incurred on behalf of the Company, and (c) for other standard employee
benefits made generally available to all employees. Except as set forth in the
SEC Filings, none of the officers, directors, key employees or stockholders of
the Company, or any members of their immediate families, is indebted to the
Company or has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, other than (i) passive investments in publicly traded companies
(representing less than 1% of such company) that may compete with the Company
and (ii) service as a board member of a company due to a person’s affiliation
with a venture capital fund or similar institutional investor in such company.
 Except as set forth in the SEC Filings, no officer, director or stockholder, or
any member of their immediate families, is, directly or indirectly, interested
in any material contract with the Company (other than such contracts as relate
to any such person’s ownership of capital stock or other securities of the
Company).  

3

___________________________________________________________________________

3.8

Title to Properties and Assets; Liens, Etc.  The Company and its Subsidiaries
have good and marketable title to, or valid leasehold interests in, their
properties and assets, including the properties and assets currently used in its
business, in each case subject to no Lien other than (i) the Lien of current
taxes not yet due and payable, (b) Liens created in connection with the
transactions contemplated hereby and (c) Liens and encumbrances which do not
materially detract from the value subject thereto or materially adversely affect
the Company, its Subsidiaries, or their businesses as conducted and proposed to
be conducted.  For the purposes hereof, the term “Lien” shall mean, with respect
to any property, any security interest, mortgage, pledge, lien, claim, charge or
other encumbrance in, of, or on such property or the income therefrom,
including, without limitation, the interest of a vendor or lessor under a
conditional sale agreement, capital lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.  All facilities, machinery, equipment, fixtures,
vehicles and other properties owned, leased or used by the Company or its
Subsidiaries are in good operating condition and repair and are reasonably fit
and usable for the purposes for which they are being used. During the term of
the Note, the Company and its Subsidiaries will not, without the Purchaser’s
prior written consent, sell, lease, assign, pledge, hypothecate, or otherwise
transfer or encumber all or any portion of their interests in the Collateral (as
defined below), or any portion thereof.

3.9

Intellectual Property.

(a)

The Company and its Subsidiaries own or possess sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes, and any
applications for such that are in the process of being prepared, necessary for
their businesses as now conducted and as presently proposed to be conducted (the
“Company Intellectual Property”), and, to the Company’s knowledge, without any
infringement of the rights of others.  

(b)

There are no outstanding options, licenses or agreements of any kind relating to
the Company Intellectual Property or that grant rights to any other person
enabling such person to manufacture, license, produce, assemble, market or sell
the Company’s and its Subsidiaries’ products, nor is the Company or its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.  

3.10

(c)

The Company and its Subsidiaries have not received any communications alleging
that the Company, its Subsidiaries, or their employees have violated or
infringed or, by conducting its business as presently proposed to be conducted,
would violate or infringe any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity, nor is the Company or its Subsidiaries aware of any basis
therefor or of any reason to believe that such allegation may be forthcoming.

4

___________________________________________________________________________

(d)

The Company and its Subsidiaries have taken those actions that a reasonably
prudent person in their respective businesses would consider necessary to
maintain the Company’s and its Subsidiaries’ trade secrets as confidential and
proprietary, and to protect against the loss, theft or unauthorized use of such
trade secrets.  The Company’s and its Subsidiaries’ trade secrets (i) are not in
the public domain and (ii) have not been divulged or appropriated to the
detriment of the Company or its Subsidiaries.

(e)

The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with their duties to the Company,
its Subsidiaries or that would conflict with the Company’s or its Subsidiaries’
businesses as proposed to be conducted or as presented to the Purchaser.  

(f)

Neither the execution nor delivery of this Agreement, nor the carrying on of the
Company’s and its Subsidiaries’ respective businesses by the employees of such,
nor the conduct of the Company’s and its Subsidiaries’ respective businesses as
presently conducted or proposed to be conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any employee is now obligated.

3.11

Governmental Consents.  All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority, required on the part of the Company or its
Subsidiaries in connection with the valid execution and delivery of this
Agreement, the offer, sale or issuance of the Securities, or the consummation of
any other transaction contemplated hereby, shall have been obtained and will be
effective at the Closing.

3.12

Compliance with Laws; Permits.  The Company and its Subsidiaries are not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of their business or the ownership or operation of their
properties, which violation of which would materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Company or its Subsidiaries.  The Company and its Subsidiaries have all
franchises, permits, licenses and any similar authority necessary for the
conduct of their businesses as now being conducted by them, the lack of which
could materially and adversely affect the business, properties or financial
condition of the Company or its Subsidiaries and the Company believes it can
obtain, without undue burden or expense, any similar authority for the conduct
of their businesses as presently proposed to be conducted.

3.13

Compliance with Other Instruments.  The Company and its Subsidiaries are not in
violation or default of any term of, and the execution and delivery by the
Company and its Subsidiaries of the Transaction Agreements will not result in
any violation or default with respect to, their respective articles of
incorporation or bylaws, or of any provision of any mortgage, indenture or
contract to which they are a party and by which they are bound or of any
judgment, decree, order or writ.  The execution, delivery and performance of
this Agreement and the other Transaction Agreements, and the consummation of the
transactions contemplated hereby or thereby will not result in any such
violation or be in conflict with, give rise to any acceleration or right to
accelerate, or constitute, with or without the passage of time and giving of

5

___________________________________________________________________________

notice, either a default under any such provision, instrument, judgment, decree,
order or writ or an event that results in the creation of any Lien upon any
assets of the Company or its Subsidiaries or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its Subsidiaries, their
business or operations or any of their assets or properties.  Without limiting
the foregoing, the Company has obtained all waivers reasonably necessary with
respect to any preemptive rights, rights of first refusal or similar rights,
including any notice or offering periods provided for as part of any such
rights, in order for the Company and its Subsidiaries to consummate the
transactions contemplated hereunder without any third party obtaining any rights
to cause the Company or its Subsidiaries to offer or issue any securities of the
Company or its Subsidiaries as a result of the consummation of the transactions
contemplated hereunder.  

3.14

Litigation.  There is no action, suit, proceeding or investigation pending or,
to the Company’s knowledge, threatened against the Company or its Subsidiaries
that questions the validity of this Agreement or the other Transaction
Agreements or which questions the right of the Company or its Subsidiaries to
enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby, or which would reasonably be expected to result,
either individually or in the aggregate, in any material adverse change in the
business, assets, liabilities, operations or condition of the Company or its
Subsidiaries, financially or otherwise, or any change in the current equity
ownership of the Company or its Subsidiaries, nor is the Company aware that
there is any basis for any of the foregoing.  The foregoing includes, without
limitation, actions pending or, to the Company’s knowledge, threatened (or any
basis therefor known by the Company) involving the prior employment of any of
the Company’s or its Subsidiaries’ employees, their use in connection with the
Company’s or its Subsidiaries’ respective businesses of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.  The Company and its
Subsidiaries are not a party to, or to the Company’s knowledge subject to, the
provisions of any order, writ, injunction, judgment or decree of any arbitration
panel or tribunal, court or other government agency or instrumentality.  There
is no action, suit, proceeding or investigation of the Company or its
Subsidiaries currently pending or which the Company or its Subsidiaries intends
to initiate.

3.15

Financial Statements.  The Company files periodic reports with the U.S.
Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of
1933, the Securities Exchange Act of 1934, and SEC rules promulgated thereunder
(“SEC Filings”).  Included in the Company’s SEC Filings are financial statements
of the Company (collectively, the “Financial Statements”).  The Financial
Statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods indicated and
with each other, except that the unaudited Financial Statements may not contain
all footnotes required by generally accepted accounting principles.  The
Financial Statements fairly present the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of the unaudited Financial Statements to normal year-end
audit adjustments.  Except as set forth in the Company’s most recent Financial
Statements, the Company has no material liabilities, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business, which, in both cases, individually or in the aggregate, are not
material to the financial condition or operating results of the Company as

6

___________________________________________________________________________

reported.  The Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation.  The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with generally accepted accounting principles.

3.16

Brokers or Finders.  The Company has not incurred, and will not incur, directly
or indirectly, as a result of any action taken by the Company, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement, the Transaction Agreements or any of the
transactions contemplated hereby or thereby. The Company shall indemnify,
protect and hold Purchaser harmless from all claims for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement, the Transaction Agreements or any of the transactions contemplated
hereby or thereby.




3.17

Insurance.  The Company and its Subsidiaries have in full force and effect fire
and casualty insurance policies in amounts customary for companies in similar
businesses similarly situated.




3.18

Tax Returns, Payments and Elections.  The Company and its Subsidiaries have
filed all tax returns and reports (including information returns and reports) as
required by law.  These returns and reports are true and correct in all material
respects except to the extent that a reserve has been reflected on the Financial
Statements in accordance with generally accepted accounting principles.  The
Company and its Subsidiaries have paid all taxes and other assessments due,
except those contested by it in good faith that are listed in the Schedule of
Exceptions and except to the extent that a reserve has been reflected on the
Financial Statements in accordance with generally accepted accounting
principles.  The provision for taxes of the Company as shown in the Financial
Statements is adequate for taxes due or accrued as of the date thereof.  The
Company has never had any tax deficiency proposed or assessed against it and has
not executed any waiver of any statute of limitations on the assessment or
collection of any tax or governmental charge.  None of the Company’s federal
income tax returns and none of its state income or franchise tax or sales or use
tax returns have ever been audited by governmental authorities.  The Company has
withheld or collected from each payment made to each of its employees, the
amount of all taxes (including, but not limited to, federal income taxes,
Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper tax receiving officers or authorized depositories.




3.19

Labor Agreements and Actions; Employee Compensation.  The Company is not bound
by or subject to (and none of its assets or properties is bound by or subject
to) any written or oral, express or implied, contract, commitment or arrangement
with any labor union, and no labor union has requested or, to the Company’s
knowledge, has sought to represent any of the employees, representatives or
agents of the Company.  There is no strike or other labor dispute involving the
Company pending, or to the Company’s knowledge, threatened, that could have a
material adverse effect on the assets, properties, financial condition,
operating results, or business of the Company (as such business is presently
conducted and as it is proposed to be conducted), nor is the Company aware of
any labor organization activity involving its employees.  Except as set forth in
the SEC Filings, the employment of each officer and employee of the Company is
terminable at the will of the Company.  To its knowledge, the Company has

7

___________________________________________________________________________

complied in all material respects with all applicable state and federal equal
employment opportunity and other laws related to employment.  Except as set
forth in the SEC Filings, the Company is not a party to or bound by any
currently effective employment contract, deferred compensation agreement, bonus
plan, incentive plan, profit sharing plan, retirement agreement, or other
employee compensation agreement and there is no accrued or unpaid compensation
due or owing by the Company to any contractor, employee, officer or director of
the Company.




3.20

Offering.  Assuming the accuracy of the representations and warranties of the
Purchaser contained in Section 4 hereof, the offer, issue, and sale of the Note
and the Warrant are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Act”), and
have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws and regulations.




3.21

Disclosure.  To the Company’s knowledge, the information it has provided to
Purchaser, its SEC Filings, this Agreement, and the Transaction Agreements
delivered in connection herewith, when taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.

3.22

Covenants.  Until the repayment in full of the outstanding principal and all
accrued and unpaid interest and other amounts payable under the Note, the
Company covenants and agrees as follows:

(a)

The Company and its Subsidiaries shall not undertake any disposition of material
assets without the prior approval of the Purchaser.

(b)

The Company shall deliver the Purchaser unaudited monthly financial reports
within 10 days after the end of each month in a format reasonably acceptable to
the Purchaser.

(c)

The Company shall not incur or agree to incur any additional indebtedness for
borrowed money or financed equipment, or any trade debt in excess of $50,000
individually or $100,000 in the aggregate without the consent of the Purchaser.

(d)

The Company shall not pledge, encumber or grant any security interest in any
assets of the Company or any of its subsidiaries to any third party without the
consent of the Purchaser, excluding the pledge of assets pursuant to this
Agreement and the Notes.

3.23

The Company shall not increase the compensation, benefits or other remuneration
payable to any employee or contractor or hire any new employee or contractor
with annual compensation in excess of $50,000 without the consent of the
Purchaser; provided, however, that the Company can hire Jim Creamer as Chief
Financial Officer.

8

___________________________________________________________________________

(a)

All loan proceeds shall be used by the Company for the payment maintenance fees
due the Bureau of Land Management for claims held by certain wholly owned
subsidiaries of the Company and, with respect to any remaining proceeds, the
payment of general operating expenses of the Company.

4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As of the Closing, Purchaser hereby represents and warrants to the Company as
follows:

4.1

Purchase for Own Account.  Purchaser represents that it is acquiring the
Securities solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.

4.2

Ability to Bear Economic Risk.  Purchaser acknowledges that investment in the
Note involves a high degree of risk, and represents that it is able, without
materially impairing its financial condition, to hold the Securities for an
indefinite period of time and to suffer a complete loss of its investment.

4.3

Accredited Investor Status.  Purchaser is an “accredited investor” as such term
is defined in Rule 501 under the Act.

5.

CONDITIONS TO CLOSING OF THE PURCHASER

Purchaser’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Purchaser:

5.1

Representations and Warranties.  The representations and warranties made by the
Company in Section 3 hereof shall have been true and correct when made, and
shall be true and correct on the Closing.

5.2

Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note
and the Warrant.

5.3

Legal Requirements.  At the Closing, the sale and issuance by the Company, and
the purchase by the Purchaser, of the Note and Warrant shall be legally
permitted by all laws and regulations to which the Purchaser or the Company are
subject.

5.4

Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Purchaser.

5.5

Transaction Documents.  The Company shall have duly executed and delivered to
the Purchaser the following documents:

9

___________________________________________________________________________

(a)

This Agreement;

(b)

The Note and Warrant issued hereunder; and

(c)

All UCC-1 financing statements and other documents and instruments which the
Purchaser may request to perfect its security interest in the collateral
described in the Note.  

5.6

Corporate Documents.  The Company shall have delivered to the Purchaser each of
the following:

(a)

A certificate of the Secretary of the Company, dated as of the Closing,
certifying (i) that attached thereto are true and correct copies of resolutions
duly adopted by the Board of Directors of the Company and continuing in effect,
which authorize the execution, delivery and performance by the Company of this
Agreement, the issuance of the Securities, and the consummation of the
transactions contemplated hereby and thereby; (ii) that there are no proceedings
for the dissolution or liquidation of the Company (commenced or threatened); and
(iii) the incumbency, signatures and authority of the officers of the Company
authorized to execute and deliver this Agreement, the Note, and the Warrant on
behalf of the Company and perform the Company’s obligations thereunder on behalf
of the Company; and

5.7

A certificate of the Secretary of each Subsidiary, dated as of the Closing,
certifying (i) that attached thereto are true and correct copies of resolutions
duly adopted by the Board of Directors of the Subsidiary and continuing in
effect, which authorize the execution, delivery and performance by the
Subsidiary of the Transaction Agreements applicable thereto; (ii) that there are
no proceedings for the dissolution or liquidation of the Subsidiary (commenced
or threatened); and (iii) the incumbency, signatures and authority of the
officers of the Subsidiary authorized to execute and deliver the Transaction
Agreements applicable thereto.

10

___________________________________________________________________________

6.

CONDITIONS TO OBLIGATIONS OF THE COMPANY

The Company’s obligation to issue and sell the Note and the Warrant at the
Closing is subject to the fulfillment, on or prior to the date of the Closing,
of the following conditions, any of which may be waived in whole or in part by
the Company:

6.1

Representations and Warranties.  The representations and warranties made by
Purchaser in Section 4 hereof shall be true and correct when made, and shall be
true and correct on the Closing.

6.2

Governmental Approvals and Filings.  Except for any notices required or
permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note
and the Warrant.

6.3

Legal Requirements.  At the Closing, the sale and issuance by the Company, and
the purchase by Purchaser, of the Note and the Warrant shall be legally
permitted by all laws and regulations to which the Purchaser or the Company are
subject.

6.4

Purchase Price.  Purchaser shall have delivered to the Company the Loan Amount
in respect of the Note and Warrant being purchased by Purchaser referenced in
Section 1 hereof.

7.

SECURITY AGREEMENT.

7.1

As collateral security for the full, prompt, complete and final payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the Company’s obligations under the Note and in order to induce the
Purchaser to make the loan contemplated hereunder, the Company (hereinafter in
this §7 referred to as “Borrower”) hereby assigns, conveys, mortgages, pledges,
hypothecates and transfers to Purchaser a first security interest in all of the
Borrower’s right, title and interest in, to and under all of the following
property and assets, wherever located, whether now owned or hereafter acquired
or arising, and all Proceeds, products, accessions, additions, substitutions,
rents, profits and replacements thereof, including, without limitation, all
Inventory, Equipment, Fixtures, Goods, Accounts, account receivables, contract
rights, As-extracted collateral, Commercial Tort Claims, Chattel Paper (tangible
and electronic), Deposit Accounts, Documents, General Intangibles, payment
intangibles, software, Instruments, Promissory Notes, Investment Property,
Letter-of-Credit Rights and letters-of-credit, and Supporting obligations,
intellectual property, license rights, distribution rights, and rights to sue
for infringement of General Intangible or intellectual property rights (all of
which being collectively referred to herein as the “Collateral”).  

7.2

Borrower, on behalf of Purchaser, will file any financing statement or
continuation statement (including “in lieu” continuation statements) necessary
to perfect Purchaser’s security interest in the Collateral.

11

___________________________________________________________________________




7.3

At any time and from time to time, upon the written request of Purchaser, and at
the sole expense of Borrower, Borrower shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as Purchaser may reasonably deem necessary or desirable to perfect and
continue perfected or better perfect Purchaser’s liens in the Collateral.
Borrower authorizes Purchaser to file, in jurisdictions where this authorization
will be given effect, a UCC-1 Financing Statement and continuation statements,
and “in lieu” continuation statements describing the Collateral in the same
manner as it is described herein in order to perfect and maintain Purchaser’s
security interest in the Collateral. Borrower shall register all copyrighted
material with the U.S. Copyright Office and promptly take such further actions
as reasonably requested by Purchaser to perfect its security interest in the
Collateral.

7.4

Borrower represents and warrants that, except for the security interest granted
to Purchaser hereunder, Borrower is the sole legal and equitable owner of each
item of the Collateral in which it purports to grant a security interest
hereunder. No effective security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Collateral exists, except such as may have been filed by Borrower in
favor of Purchaser pursuant to this Note or in connection with any security
interest granted under the Agreement.  The foregoing representations and
warranties are true and accurate as of the date hereof and shall be true and
accurate for so long as any amount payable under the Note remains outstanding.

7.5

Borrower represents and warrants that it has sufficient title to and ownership
of, or other rights to use, all trade secrets, and, to its knowledge,
copyrights, patents, information, proprietary rights, trademarks, service marks
and trade names (collectively, “Intellectual Property”) in each case necessary
for its business as now conducted without any material conflict with or
infringement of the rights of others. Borrower further represents and warrants
that there are no material outstanding options, licenses, or agreements of any
kind relating to the foregoing, nor is Borrower bound by or a party to any
material options, licenses or agreements of any kind with respect to the
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes of any other person or entity.
 Borrower has not received any written, or to its knowledge, oral communications
alleging that Borrower has violated or, by conducting its business as proposed,
would violate any of the trademarks, service marks, trade names, patents,
copyrights or trade secrets or other proprietary rights of any other person or
entity.  The foregoing representations and warranties are true and accurate as
of the date hereof and shall be true and accurate for so long as any amount
payable under the Note remains outstanding.

7.6

Purchaser may exercise, in addition to and not in lieu of all other rights and
remedies granted to it hereunder and under the Note, all rights and remedies of
a secured party under the law, including the Uniform Commercial Code in effect
in any and all jurisdictions where UCC-1s are filed to perfect Purchaser’s
security interest (the “UCC”). Purchaser shall not have any obligation or
liability hereunder with respect to the Collateral.

7.7

For so long as payment obligations under the Note remain outstanding, Borrower
(i) shall not sell, lease, transfer, hypothecate, or otherwise dispose of or
encumber any of the Collateral; (ii) shall not change the Borrower’s
jurisdiction of organization without at least seven (7) days prior written
notice to Purchaser; and (iii) shall not, directly or indirectly, create, permit
or suffer to exist, and shall defend the Collateral against and take such other
action as is necessary to remove, any lien on the Collateral except the lien
granted to Purchaser under the Note.

12

___________________________________________________________________________

7.8

 With respect to the Intellectual Property, Borrower shall timely file and pay
all maintenance fees for patents and renewal fees for trademarks and will
promptly notify Purchaser in writing of any infringement litigation in
connection with any of the Intellectual Property. Borrower shall promptly notify
Purchaser in writing of all newly acquired or created Intellectual Property.

8.

MISCELLANEOUS

8.1

Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

8.2

Registration, Transfer and Replacement of the Note. The Note issuable under this
Agreement shall be a registered note.  The Company will keep, at its principal
executive office, books for the registration and registration of transfer of the
Note.  Prior to presentation of the Note for registration of transfer, the
Company shall treat the person in whose name such Note is registered as the
owner and holder of the Note for all purposes whatsoever, whether or not the
Note shall be overdue, and the Company shall not be affected by notice to the
contrary.  The holder of the Note, at its option, may in person or by duly
authorized attorney surrender the same for exchange at the Company’s chief
executive office, and promptly thereafter and at the Company’s expense, except
as provided below, receive in exchange therefor one or more new Note(s), each in
the principal amount requested by such holder, dated the date of the Note so
surrendered and registered in the name of such person or persons as shall have
been designated in writing by such holder or its attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered.  Upon
receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of the Note and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date of such
Note.

8.3

Successors and Assigns. The rights and obligations of the Company and the
Purchaser shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties. All obligations of the Company
hereunder shall survive the Closing.

8.4

Assignment by the Company. The rights, interests or obligations hereunder may
not be assigned, by operation of law or otherwise, in whole or in part, by the
Company without the prior written consent of Purchaser, which may be withheld in
Purchaser’s sole and absolute discretion.

13

___________________________________________________________________________

8.5

Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

8.6

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of Colorado as applied to agreements among Colorado residents, made
and to be performed entirely within the State of Colorado, without giving effect
to conflicts of laws principles. Exclusive venue for all actions arising out of
this Agreement shall be in the district court in and for Larimer County,
Colorado, which shall have authority to adjudicate all claims arising out of
this Agreement.

8.7

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

8.8

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

8.9

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex, electronic mail or facsimile if sent
during normal business hours of the recipient to the address on file in the
books and records of the Company, and if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, within the United States, (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, within the United States, or
(e) upon actual delivery if mailed or otherwise delivered in hard copy outside
the Unites States.  All communications shall be sent to the Company and to
Purchaser at the address(es) set forth on the signature page hereto or at such
other address(es) as the Company or Purchaser may designate by ten (10) days
advance written notice to the other party hereto.

8.10

Further Assurances.  The Company agrees at any time and from time to time at its
expense, upon request of Purchaser, to promptly execute, deliver, or obtain or
cause to be executed, delivered or obtained any and all further instruments and
documents and to take or cause to be taken all such other action as the
Purchaser may deem reasonably desirable in obtaining the full benefits of, or in
preserving the liens and/or security interests of, the Transaction Agreements.

8.11

Survival.  All representations, warranties, covenants and agreements made by the
Company in connection herewith shall survive the disbursement of the Loan, the
execution and delivery of this Agreement, the Note and the Warrants.

8.12

Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless agreed to
in writing by the Company and Purchaser.

8.13

Fees and Expenses.  At the Closing, the Company shall pay the reasonable legal
and due diligence fees and expenses of counsel to the Purchaser.  

14

___________________________________________________________________________

8.14

Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to Purchaser, upon any breach or default of the
Company under this Agreement or any other Transaction Agreement, shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach or default, or any acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  It is further agreed that any waiver, permit, consent
or approval of any kind or character by Purchaser of any breach or default under
this Agreement, or any waiver by Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.

8.15

Entire Agreement. This Agreement together with the other Transaction Agreements
constitute and contain the entire agreement among the Company and Purchaser and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.

8.16

[Remainder of Page Intentionally Left Blank]

15

___________________________________________________________________________




IN WITNESS WHEREOF, the parties have executed this LOAN AND SECURITY AGREEMENT
as of the date first written above.




COMPANY:




FISCHER-WATT GOLD COMPANY, INC.,

a Nevada corporation




By:  /s/ James Baughman

Name: James Baughman

Title: CEO

PURCHASER:




BOCO INVESTMENTS, LLC,

a Colorado limited liability company




By:  /s/ Joseph C. Zimlich

       Joseph C. Zimlich, President of Managing

       Member







Company Address:

     

Purchaser Address:

2186 S. Holly St., Suite 104

262 E. Mountain Avenue

Denver, CO 80222

Fort Collins, CO 80524













16

___________________________________________________________________________


 




Exhibit A




Form of Secured Promissory Note







___________________________________________________________________________











THIS SECURED PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE PAYOR THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER
FROM THE SECURITIES AND EXCHANGE COMMISSION.

$300,000.00

        August 31, 2012

Fort Collins, Colorado

SECURED PROMISSORY NOTE




FOR VALUE RECEIVED, Fischer-Watt Gold Company, Inc., a Nevada corporation
(“Payor”) with an address of 2186 S. Holly St., Suite 104, Denver, CO 80222,
promises to pay to the order of BOCO Investments, LLC, a Colorado limited
liability company with an address of 262 E. Mountain Avenue, Fort Collins, CO
80524 (“Holder”, which term will include any transferee of this Note), the
principal balance of Three Hundred Thousand United States Dollars ($300,000.00)
with interest on the outstanding principal amount at the rate of fifteen percent
(15%) per annum. Interest shall commence on the date hereof and shall accrue and
compound monthly and shall continue to accrue on the outstanding principal until
paid in full .  The principal and accrued interest on this Note shall be due and
payable on or before the date that is sixty (60) days after the date of this
Note (the “Maturity Date”).  This Note is issued pursuant to the terms of that
certain Note and Warrant Purchase Agreement by and between Holder and Payor (the
“Purchase Agreement”).  Terms used, but not defined, herein shall have the
meanings ascribed to such terms in the Purchase Agreement.  




1.

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY THE PURCHASE AGREEMENT, DATED
AS OF AUGUST 31, 2012 AND EXECUTED BY THE PAYOR IN FAVOR OF HOLDER.  ADDITIONAL
RIGHTS OF HOLDER ARE SET FORTH IN THE PURCHASE AGREEMENT.




2.

All payments of interest and principal shall be in lawful money of the United
States of America.  All payments shall be applied first to accrued expenses due
under this Note, next to interest and thereafter to principal.




3.

The entire outstanding principal balance and all unpaid accrued interest shall
become fully due and payable on the Maturity Date.




4.

The outstanding balance of any amount owing under this Note which is not paid
when due under the terms of this Note shall bear interest at the rate of
forty-five percent (45%) per annum.




5.

Payor shall make all payments under this Note without defense, set-off or
counterclaim on its part.




1

___________________________________________________________________________




6.

The Payor agrees to pay on demand all expenses of collecting and enforcing this
Note, the Purchase Agreement, and any and all Collateral securing this Note,
including, without limitation, reasonable attorney fees (“Expenses”).




7.

The occurrence of any one or more of the following shall constitute an “Event of
Default”:




(a)

Payor fails to pay timely any of the principal amount due under this Note on the
date the same becomes due and payable or any accrued interest or other amounts
due under this Note on the date the same becomes due and payable;




(b)

Payor shall breach any provision of the Purchase Agreement executed in
connection herewith or any provision under this Note, or should any
representation or warranty of Payor made herein, in the Purchase Agreement, or
in any other agreement, statement, certificate, or communication made to Holder
by Payor be false or misleading in any material respect when made or become
false or misleading in any material respect after the date of this Note;




(c)

The Payor shall (i) fail to make any payment when due under the terms of any
bond, debenture, note or other evidence of indebtedness for money borrowed to be
paid by Payor and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any bond, debenture, note
or other evidence of indebtedness for borrowed money, and the effect of such
failure or default is to cause, or permit the Holder or Holders thereof to
cause, indebtedness in an aggregate amount of $10,000 or more to become due
prior to its stated date of maturity;




(d)

Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing;




(e)

An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor;




           (f)       A final judgment or order for the payment of money in
excess of  $10,000 shall be rendered against the Payor and the same shall remain
undischarged for a period of 10 days during which execution shall not be
effectively stayed, or any judgment, writ, assessment, warrant of attachment, or
execution or similar process shall be issued or levied against the Collateral
(as defined below) and such judgment, writ, or similar process shall not be
released, stayed, vacated or otherwise dismissed within ten (10) days after
issue or levy;




2

___________________________________________________________________________

(g)

The sale, conveyance, or disposition of all or substantially all of the assets
of the Payor, the effectuation by the Payor of a transaction or series of
related transactions in which more than fifty percent (50%) of the voting power
of the Payor is disposed of, or the consolidation, merger or other business
combination of the Payor with or into any other Person (as defined below) or
Persons when the Payor is not the survivor.  “Person” shall mean any individual,
corporation, limited liability company, partnership, association, trust or other
entity or organization;




(h)

Any cessation of operations by Payor; or




(i)

Holder, in good faith, believes itself insecure.




8.

Upon the occurrence or existence of any Event of Default, immediately and
without notice, all outstanding obligations payable by Payor hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which Payor expressly waives.
 In addition to and not in lieu of the foregoing remedies, upon the occurrence
or existence of any Event of Default, Holder may exercise all other rights,
powers or remedies granted to it under this Note or otherwise permitted to it by
law (including but not limited to foreclosure of the security interest granted
in the Purchase Agreement by and between Holder and Payor dated on or about the
date hereof), either by suit in equity or by action at law, or both, all such
remedies being cumulative.




9.

Promptly upon the occurrence thereof, Payor shall furnish to Holder written
notice of the occurrence of any Event of Default hereunder.




10.

Notwithstanding any provision herein, the total liability for payments in the
nature of interest shall not exceed the applicable limits imposed by any
relevant state or federal interest rate laws.  If any payments in the nature of
interest, interest at the Default Rate, or other charges made hereunder are held
to be in excess of the applicable limits imposed by any applicable state or
federal laws, it is agreed that any such amount held to be in excess shall be
considered payment of principal and the indebtedness evidenced thereby shall be
reduced by such amount, or if such excessive interest exceeds the unpaid
principal balance of this Note, such excess shall be refunded to Payor.  All
sums paid pursuant to this Note, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread throughout the full term of
this Note until payment in full so that the actual rate of interest is uniform
throughout the actual term of this Note or does not exceed the maximum lawful
rate throughout the entire term of this Note as appropriate.




11.

Payor hereby waives diligence, demand, presentment for payment, notice of
non-payment, protest and notice of protest, and specifically consents to and
waives notice of any renewals or extensions of this Note, whether made to or in
favor of Payor or any person or persons.  Payor expressly waives all right to
the benefit of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, extension, redemption, or appraisement




3

__________________________________________________________________________




now or hereafter provided by the laws of the United States or of any state
thereof, as a defense to any demand against Payor, to the fullest extent
permitted by law.  PAYOR HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR IN
ANY WAY RELATED TO THIS DOCUMENT OR ANY OTHER RELATED DOCUMENT OR ANY
RELATIONSHIP BETWEEN PAYOR AND HOLDER. THIS PROVISION IS A MATERIAL INDUCEMENT
TO HOLDER TO PROVIDE THE FINANCING DESCRIBED HEREIN.




12.

This Note shall be binding upon and shall inure to the benefit of Payor and
Holder and their respective successors and assigns. Payor may not transfer or
assign any of its rights or obligations under this Note without the prior
written approval of Holder, which may be granted in Holder’s sole and absolute
discretion. This Note may not be amended or modified orally, but only by an
amendment in writing signed by Payor and Holder.




13.

This Note shall be governed by and construed in accordance with the law of the
State of Colorado without regard to conflict of law principles that would result
in the application of any law other than the law of the State of Colorado.
 Payor consents to the District Court in and for the County of Larimer, Colorado
as the venue for all actions arising from this Note or the Purchase Agreement
(“Approved Forum”).  Payor shall not file any action in relation to this Note or
the Purchase Agreement in any forum other than the Approved Forum.




14.

All notices, requests, demands, consents, and other communications that are
required or may be given under this Note (collectively, the “Notices”) shall be
in writing and shall be given either (a) by personal delivery, (b) by electronic
mail, or (c) by certified or registered United States mail, return receipt
requested, postage prepaid, to the addresses of Payor or Holder, as applicable,
set forth herein.




15.

This Note is a registered note.  Payor will keep, at its principal executive
office, books for the registration and registration of transfer of this Note.
 Prior to presentation of the Note for registration of transfer, the Payor shall
treat the person in whose name this Note is registered as the owner and holder
of this Note for all purposes whatsoever, whether or not this Note shall be
overdue, and the Payor shall not be affected by notice to the contrary.  The
Holder, at its option, may in person or by duly authorized attorney surrender
the same for exchange at the Payor’s chief executive office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new Note(s), each in the principal amount
requested by such holder, dated the date of the Note so surrendered and
registered in the name of such person or persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered.  Upon receipt by the
Payor of evidence of the ownership of and the loss, theft, destruction or
mutilation of the Note and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (b) in the case of mutilation, upon
surrender thereof, the Payor, at its expense, will execute and deliver in lieu
thereof a new Note executed in the same manner as the Note being replaced, in
the same principal amount as the unpaid principal amount of such Note and dated
the date of such Note.




4

___________________________________________________________________________




IN WITNESS WHEREOF, Payor and Holder have caused this Secured Promissory Note to
be executed as of the date first written above.




PAYOR:

  

 

Fischer-Watt Gold Company, Inc.,

  

a Nevada corporation




By:  /s/ James Baughman

  

Name: James Baughman

  

Title: CEO

  

 

 

 










                                                                                               

HOLDER:




BOCO Investments, LLC,

a Colorado limited liability company




By:  /s/ Joseph C. Zimlich

Joseph C. Zimlich, President of Managing
Member

 

 




5

___________________________________________________________________________







Exhibit B




Form of Warrant







___________________________________________________________________________

















THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED
EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT
OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.





________________________________________________

 

WARRANT TO PURCHASE STOCK

No.
[___]                                                                                                                 August
31, 2012




 

Void After 5:00 p.m., Mountain Daylight Time, on August 31, 2017

THIS WARRABT TO PURCHASE STOCK (“Warrant”) CERTIFIES THAT, for value received,
BOCO INVESTMENTS, LLC, a Colorado limited liability company whose address is 262
E. Mountain Avenue, Fort Collins, CO 80524, or its assigns (the “Holder”), is
entitled to subscribe for and purchase at the Exercise Price (defined below)
from FISCHER-WATT GOLD COMPANY, INC., a Nevada corporation with its principal
office at 2186 S. Holly Street, Suite 104, Denver, CO 80222 (the “Company”), the
Exercise Shares (as defined below), as herein provided.  

1.

DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a)

“Exercise Period” shall mean the period commencing with the issue date of this
Warrant and ending five (5) years later, unless sooner terminated as expressly
set forth herein.

(b)

“Exercise Price” shall mean $0.02 per share, subject to adjustment pursuant to
Section 5 below.

(c)

“Exercise Shares” shall mean Six Million Eight Hundred and Fourteen Thousand
(6,814,000) shares of the Company’s Common Stock issuable upon exercise of this
Warrant, subject to adjustment pursuant to the terms and conditions expressly
set forth herein.

2.

METHOD OF EXERCISE OF WARRANT.  

2.1

The rights represented by this Warrant may be exercised in whole or in part at
any time during the Exercise Period, by delivery of the following to the Company
at its address set forth above (or at such other address as it may designate by
notice in writing to the Holder):

(a)

An executed Notice of Exercise in the form attached hereto;

1

__________________________________________________________________________




(b)

Payment of the Exercise Price either (i) in cash or by check, or (ii) by
cancellation of indebtedness, as applicable; and

(c)

This Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised. In the event that this
Warrant is being exercised for less than all of the then-current number of
Exercise Shares purchasable hereunder, the Company shall, concurrently with the
issuance by the Company of the number of Exercise Shares for which this Warrant
is then being exercised, issue a new Warrant exercisable for the remaining
number of Exercise Shares purchasable hereunder.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

2.2

Net Exercise.  Notwithstanding any provisions herein to the contrary, in lieu of
exercising this Warrant by payment of cash or check, the Holder may elect to
receive shares equal to the value (as determined below) of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with the properly endorsed Notice of Exercise in
which event the Company shall issue to the Holder a number of Exercise Shares
computed using the following formula:

X = Y (A-B)

A

Where

X =

the number of Exercise Shares to be issued to the Holder

Y =

the number of Exercise Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

A =

the Market Price of one (1) share of the Company’s Common Stock (for purposes of
this Section 2.2, “Market Price” shall mean the Volume Weighted Average Price
(as defined herein) of one (1) share of the Company’s Common Stock during the
ten (10) consecutive Trading Day period immediately preceding the Date of
Exercise.)

B =

Exercise Price (as adjusted to the date of such calculation).

2

__________________________________________________________________________

For purposes of the above calculation, the “Volume Weighted Average Price” for
any security as of any date means the volume weighted average of such security
on the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg Financial Markets (“Bloomberg”), or,
if no volume weighted average sale price is reported for such security, then the
last closing trade price of such security as reported by Bloomberg, or, if no
last closing trade price is reported for such security by Bloomberg, the average
of the bid prices of any market makers for such security that are listed in the
over the counter market by the Financial Industry Regulatory Authority, Inc. or
in the “pink sheets” by the Pink OTC Market, Inc.  If the Volume Weighted
Average Price cannot be calculated for such security on such date in the manner
provided above, the volume weighted average price shall be the fair market value
as determined in good faith by the Company’s Board of Directors. “Trading Day”
shall mean any day on which the Common Stock is traded for any period on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.

For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issued upon exercise of this
Warrant pursuant to this Section 2.2 shall be deemed to have been acquired at
the time this Warrant was issued. Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issued upon exercise
of this Warrant pursuant to this Section 2.2 shall be deemed to have commenced
on the date this Warrant was issued.

3.

COVENANTS OF THE COMPANY.

3.1

Covenants as to Exercise Shares.  The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof.  The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.  If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

3.2

Notices of Record Date.  In the event of any taking by the Company of a record
of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified herein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

4.

REPRESENTATIONS OF HOLDER.

4.1

Acquisition of Warrant for Personal Account.  The Holder represents and warrants
that it is acquiring the Warrant and the Exercise Shares solely for its account
for investment and not with a view to or for sale or distribution of said
Warrant or Exercise Shares or any part thereof.  The Holder also represents that
the entire legal and beneficial interests of the Warrant and Exercise Shares the
Holder is acquiring is being acquired for, and will be held for, its account
only.

3

__________________________________________________________________________




4.2

Securities Are Not Registered.

(a)

The Holder understands that the Warrant and the Exercise Shares have not been
registered under the Securities Act of 1933, as amended (the “Act”) on the basis
that no distribution or public offering of the stock of the Company is to be
effected.  The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities.  The Holder has no
such present intention.

(b)

The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available.  The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c)

The Holder is aware that neither the Warrant nor the Exercise Shares may be sold
pursuant to Rule 144 adopted under the Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Company, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitations.  Holder is aware that the conditions for resale set forth in Rule
144 have not been satisfied and that the Company presently has no plans to
satisfy these conditions in the foreseeable future.

4.3

Exercise Shares.

(a)

The Holder understands and agrees that all certificates evidencing the shares to
be issued to the Holder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE
144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

4.4

Accredited Investor Status.  The Holder is an “accredited investor” as defined
in Regulation D promulgated under the Act.

4

__________________________________________________________________________




5.

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF EXERCISE SHARES.  In the event of
changes in the Exercise Shares by reason of stock dividends, splits,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
Exercise Shares available under the Warrant in the aggregate and the Exercise
Price shall be correspondingly adjusted to give the Holder of the Warrant, on
exercise for the same aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until after
the event requiring adjustment.  The form of this Warrant need not be changed
because of any adjustment in the number of Exercise Shares subject to this
Warrant.  When any adjustment is required to be made in the number or kind of
Exercise Shares purchasable upon exercise of this Warrant or in the Exercise
Price, the Company shall promptly notify Holder of such event and the number of
Exercise Shares or other securities or property thereafter purchasable upon
exercise of this Warrant.

6.

FRACTIONAL SHARES.  No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto.  All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share.  If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

7.

NO SHAREHOLDER RIGHTS.  This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a shareholder of the Company.

8.

TRANSFER OF WARRANT.  Subject to applicable laws and the restriction on transfer
set forth on the first page of this Warrant, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder.

9.

LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.  If this Warrant is lost, stolen,
mutilated or destroyed, the Company may, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
 Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

10.

NOTICES, ETC.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed telex, electronic mail or facsimile
if sent during normal business hours of the recipient to the address on file in
the books and records of the Company, and if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, within the United States, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, within the United States, or
(e) upon actual delivery if mailed or otherwise delivered in hard copy outside
the Unites States.  All communications shall be sent to the Company and to
Holder at their respective addresses set forth above or at such other address as
the Company or Holder may designate by ten (10) days’ advance written notice to
the other parties hereto.

5

__________________________________________________________________________




11.

ACCEPTANCE.  Receipt of this Warrant by the Holder shall constitute acceptance
of and agreement to all of the terms and conditions contained herein.

12.

GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by and construed under the laws of the State of
Colorado as applied to agreements among Colorado residents, made and to be
performed entirely within the State of Colorado without giving effect to
conflicts of laws principles. Exclusive vgenue for all actions arising out of
this Warrant shall be in the district court in and for Larimer County, Colorado.




[Remainder of Page Intentionally Left Blank]







6

_____________________________________________________________________________




 







IN WITNESS WHEREOF, the Company and the Holder have caused this Warrant to be
executed by its duly authorized officer as of the date first set forth above.

FISCHER-WATT GOLD COMPANY, INC.




By: /s/ James Baughman

Name:  James Baughman

Title:  CEO




                                                                        BOCO
INVESTMENTS, LLC

 

                                                                        By:  /s/
Joseph C. Zimlich

                                                                       Joseph C.
Zimlich, President of Managing Member
















SIGNATURE PAGE TO WARRANT

















___________________________________________________________________________








NOTICE OF EXERCISE







TO:  Fischer-Watt Gold Company, Inc.




_________________________________


_________________________________

 




(1)

¨

The undersigned hereby elects to purchase ________ shares of the Common Stock of
Fischer-Watt Gold Company, Inc. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

¨

The undersigned hereby elects to purchase ________ shares of the Common Stock of
Fischer-Watt Gold Company, Inc. (the “Company”) pursuant to the terms of the net
exercise provisions set forth in Section 2.2 of the attached Warrant, and shall
tender payment of all applicable transfer taxes, if any.

(2)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

________________________

(Name)

________________________

________________________

(Address)




________________________________________             


(Date)

___________________________________________


(Signature)

___________________________________________


(Print name)



















___________________________________________________________________________


















ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:  _______________________________________________________________________

(Please Print)

Address:  _____________________________________________________________________

(Please Print)

Dated:  __________, 20__

Holder’s

Signature: _____________________________________ 

Holder’s

Address:  ______________________________________

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever.  Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.















